7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry Wendell COPELAND, Plaintiff-Appellant,v.Sewall B. SMITH, Warden, Defendant-Appellee.Terry Wendell Copeland, Plaintiff-Appellant,v.Sewall B. Smith, Warden;  Gary Lutz, Captain;  Richard A.Lanham, Sr., Commissioner of Corrections,Defendants-Appellees.
Nos. 92-7110, 92-7172.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 26, 1993.Decided:  September 21, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.
Terry Wendell Copeland, Appellant Pro Se.
Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Terry Wendell Copeland appeals from the district court's orders denying relief under 42 U.S.C. § 1983.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Copeland v. Smith, No. CA-92-1088-S (D. Md. Sept. 24, Oct. 7, and Oct. 15, 1992);  Copeland v. Smith, No. CA-92-1667-S (D. Md. Oct. 5 and 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED